                                    COUNTY OF SUFFOLK


                                               (i
                                             STEVE BELLONE
                                        SUFFOLK COUNTY EXECUTIVE

DENNIS M. BROWN                                                             DEPARTMENT OF LAW
COUNTY ATTORNEY




October 9, 2018

Honorable Gary R. Brown, U.S.M.J.
United States District Court, Eastern District of New York
Long Island Courthouse
100 Federal Plaza
Central Islip, New York 11722

Re: Cruz v. County ofSuffolk, et al.
    CV17-4398(ADSO(GRB)

Dear Judge Brown:

Counsel for the parties to this §1983 case submit this joint letter pursuant to the Court's
Order of September 10, 2018.

At this time, defendants are awaiting receipt of an additional release for plaintiffs medical
records from a military program in which he is now participating. We expect to have the
release shortly.

Counsel for both sides are available for a further conference on the following dates:
November 28, 29, December 5 and 7, 2018.

We thank the Court for its continuing time and attention to this matter.


Respectfully submitted,

                                                 THE RUSSELL FRIEDMAN LAW GROUP, LLP




 By:    rene Zwilling                            By: (S !Daniel S. Hallak
       Assistant County Attorney                     Daniel S. Hallak



LOCATION                                MAILING ADDRESS
H. LEE DENNISON BLDG.                    P.O. BOX 6100                                      (631) 853-4049
100 VETERANS MEMORIAL HIGHWAY   •      HAUPPAUGE, NY 11788-0099      +          TELECOPIER (631) 853-5169
